Title: To John Adams from Samuel Allyne Otis, 11 May 1789
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            New York May 11th [1789]
          
          You will pardon me a few observations upon some apprehended arrangements, by a Committee of conference now in being—
          When Mr Thomson was my competitor, it was a doctrine, that the Secretary of the Senate and the Secretary of State were inseparably blended by the Constitution, and to elect other than Mr Thomson Secretary of the Senate, would be an exclusion of him—
          The doctrine was admitted, and I accordingly offered myself as a candidate, upon equal ground, at least, for any thing of which Mr Thomson’s friends might think him worthy—
          Clearly all the business heretofore assigned to the Secretary of Congress is now to be done by the Secretary of the Senate, as the Senate act both in a legislative and executive capacity; except affixing the Seal; and except what is done by the Clerk of the House; or will naturally and more properly devolve upon the Supreme Executive.— And will there be a necessity to establish a department merely to keep the Seal? Is it any better than providing a Sine Cure, for a Man passed the meridian of life, of ample fortune and childless?
          But the late Secretary corresponded with the several States as occasion required! will not this in future be done much more properly by the President, or at least under his particular direction.? or if not, the Secretary of the Senate from the nature of his office, a keeper of the papers and records, it falls naturally under his department— “But no man can turn to the papers of the former Congress except Mr Thompson”! There are millions of old papers to which no human eye will ever have occasion again to turn, and turning to such as may be wanted is a simple business indeed, provided, the papers are in due arrangement; and if not, Mr Thomson is by no means the

            probable person to arrange them after so long neglect: besides the Secretary of the Senate has Mr. Thomson’s best Clerk with him, and who has many years been versed in the arrangements of the secretarys office.— And as to communications to the President, bills, resolves &c after concurrence in the Senate, they may go forward by their Secretary or by a Committee, or they may go forward by the Secretary or Clerk of the House according to their origination, and perhaps this would be proper for the reason, that all rejected Bills &c shall be return’d to the originating Branch—
          Addresses &c ought in every event to go by a Committee of the Senate and House, or if seperate addresses by a Committee of the Houses respectively, a practice found convenient in some States, and respectful to the Supreme Executive, without lowering the dignity and independence of either House by going in a body—
          Communications from the President at any event will be made by his Secretary, who will be announced to the Senate and House as a confidential officer—
          By this arrangement the branches will have their Secretary independent of each other, and the Seal be affixed according to law, by him from whose department the paper may issue; a method simple economical, dignified and responsible, without the pomposity and expense of a home department and the creation of a Sine Cure, the officer of which would assume dictatorial airs of superiority, hurt the feelings and depress another officer, who from the nature of his appointment seems to be the Secretary of State, as the business of the Senate is Legislative, executive, and judicial;—nor will the establishment of such an officer be more grateful to the Clerk of the House, who views himself already at the head of a department—
          Subjoining the Commission of the Secretary of Congress, I am / Very respectfully / Your most Huml. / Sert
          
            Sam A Otis
          
         
          ENCLOSURE
          Secretary’s Commission in 1782. Journals of Congress Page 273—
          To transmit papers to the offices—
          Keep accounts of memorials &c presented—
          To return answers—
          Furnish Copies—
          Keep the Seal—
          Print Journals—
          Register the Members—
         